
	
		I
		112th CONGRESS
		1st Session
		H. R. 3605
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2011
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Wolf, and Mr. McCotter)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent United States businesses from cooperating with
		  repressive governments in transforming the Internet into a tool of censorship
		  and surveillance, to fulfill the responsibility of the United States Government
		  to promote freedom of expression on the Internet, to restore public confidence
		  in the integrity of United States businesses, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Global
			 Online Freedom Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Severability.
					Title I—Promotion of global Internet freedom
					Sec. 101. Statement of policy.
					Sec. 102. Sense of Congress.
					Sec. 103. Annual Country Reports on Human Rights
				Practices.
					Sec. 104. Annual designation of Internet-restricting countries;
				report.
					Sec. 105. Report on trade-related issues or disputes due to
				government censorship or disruption of the Internet.
					Title II—Corporate transparency and accountability to protect
				online freedom
					Sec. 201. Disclosure of blocking and surveillance by Internet
				communications services companies.
					Title III—Export controls on certain telecommunications
				equipment
					Sec. 301. Export controls on certain telecommunications
				equipment.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The political and
			 economic benefits of the Internet are important to advancing democracy and
			 freedom throughout the world, but the potential benefits of this transformative
			 technology are under attack by authoritarian governments;
			(2)A
			 number of repressive foreign governments block, restrict, otherwise control,
			 and monitor the Internet, effectively transforming the Internet into a tool of
			 censorship and surveillance.
			(3)A number of United States businesses have
			 enabled repressive regimes to compromise the security of Internet users engaged
			 in peaceful discussion of political, social, and religious issues and severely
			 limit their access to information and communication channels by selling these
			 governments or their agents technology or training.
			(4)A
			 number of United States businesses have provided repressive governments with
			 information about Internet users who were the company’s clients or were using
			 the companies’ products, that has led to the arrest and imprisonment of the
			 Internet users.
			(5)The actions of a
			 number of United States businesses in cooperating with the efforts of
			 repressive governments to transform the Internet into a tool of censorship and
			 surveillance have caused Internet users in the United States and in foreign
			 countries to lose confidence in the integrity of United States
			 businesses.
			(6)Information and
			 communication technology companies are to be commended for cooperating with
			 civil society organizations, academics, and investors in founding the Global
			 Network Initiative, in order to provide direction and guidance to the
			 Information and Communications Technology companies and others in protecting
			 the free expression and privacy of Internet users. Human rights due diligence
			 by companies makes a difference.
			(7)The United States
			 Government has a responsibility to protect freedom of expression on the
			 Internet, to prevent United States businesses from directly and materially
			 cooperating in human rights abuses perpetrated by repressive foreign
			 governments, and to restore public confidence in the integrity of United States
			 business.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Financial Services of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Finance of the Senate.
				(2)Electronic
			 communication and other title 18 definitionsThe terms electronic
			 communication, electronic communications system,
			 electronic storage, and contents have the meanings
			 given such terms in section 2510 of title 18, United States Code.
			(3)Foreign
			 official
				(A)In
			 generalThe term
			 foreign official means—
					(i)any
			 officer or employee of a foreign government or of any department; and
					(ii)any
			 person acting in an official capacity for or on behalf of, or acting under
			 color of law with the knowledge of, any such government or such department,
			 agency, state-owned enterprise, or instrumentality.
					(B)State-owned
			 enterpriseFor purposes of subparagraph (A), the term
			 state-owned enterprise means a commercial entity in which a
			 foreign government owns or controls, directly or indirectly, more than 50
			 percent of the outstanding capital stock or other beneficial interest in such
			 commercial entity.
				(4)InternetThe
			 term Internet has the meaning given the term in section 231(f) of
			 the Communications Act of 1934 (47 U.S.C. 231(f)).
			(5)Internet-restricting
			 countryThe term Internet-restricting country means
			 a country designated by the Secretary of State pursuant to section 104(a) of
			 this Act.
			(6)Internet
			 communications servicesThe
			 term Internet communications services—
				(A)means a method for
			 providing communications services via the Internet, including electronic mail,
			 Internet telephony, online chat, online text messaging, Internet bulletin
			 boards, or Web pages; and
				(B)(i)includes providing
			 Internet access; but
					(ii)does not include activities
			 conducted by a financial institution (as such term is defined in section 5312
			 of title 31, United States Code) that are financial in nature, even if such
			 activities are conducted using the Internet.
					(7)Internet content
			 hosting serviceThe terms Internet content hosting
			 service and content hosting service mean a service
			 that—
				(A)stores, through
			 electromagnetic or other means, electronic data, such as the content of Web
			 pages, electronic mail, documents, images, audio and video files, online
			 discussion boards, or Web logs; and
				(B)makes such data
			 available via the Internet.
				(8)Internet search
			 engineThe term Internet search engine or
			 search engine means a service made available via the Internet
			 that, on the basis of a query consisting of terms, concepts, questions, or
			 other data input by a user, searches information available on the Internet and
			 returns to the user a means, such as a hyperlinked list of Uniform Resource
			 Identifiers, of locating, viewing, or downloading information or data available
			 on the Internet relating to such query.
			(9)Legitimate
			 foreign law enforcement purposes
				(A)In
			 generalThe term legitimate foreign law enforcement
			 purpose means for the purpose of enforcement, investigation, or
			 prosecution by a foreign official based on a publicly promulgated law of
			 reasonable specificity that proximately relates to the protection or promotion
			 of the health, safety, or morals of the citizens of the jurisdiction of such
			 official.
				(B)Rule of
			 constructionFor purposes of this Act, the control, suppression,
			 or punishment of peaceful expression of political, religious, or ideological
			 opinion or belief shall not be construed to constitute a legitimate foreign law
			 enforcement purpose. Among expression that should be construed to be protected
			 against control, suppression, or punishment when evaluating a foreign
			 government’s claim of a legitimate foreign law enforcement purpose is
			 expression protected by article 19 of the International Covenant on Civil and
			 Political Rights.
				(10)Personally
			 identifiable informationThe term personally identifiable
			 information—
				(A)includes any
			 information described in section 2703(c)(2) of title 18, United States Code;
			 and
				(B)does not
			 include—
					(i)any
			 traffic data; or
					(ii)any
			 record of aggregate data which cannot be used to identify particular
			 persons.
					(11)Personally
			 identifiable information used to establish or maintain an
			 accountThe term personally identifiable information used
			 to establish or maintain an account does not include—
				(A)information
			 collected in the course of establishing or operating accounts for
			 communications within a company;
				(B)information
			 collected in the course of the purchase, sale, shipment, or distribution of
			 goods, including transactions for goods or services utilizing the Internet,
			 other than communication services on which a political, religious, or
			 ideological opinion or belief may be expressed; or
				(C)personally
			 identifiable information volunteered in an electronic communication, other than
			 in a communication made in the course of establishing an account for Internet
			 communications services, such as an electronic mail signature line or an
			 electronic mail, on-line video, or Web page in which the author voluntarily
			 provides personally identifiable information.
				(12)Substantial
			 restrictions on internet freedomThe term substantial
			 restrictions on Internet freedom means actions that restrict or punish
			 the free availability of information via the Internet for reasons other than
			 legitimate foreign law enforcement purposes, including—
				(A)deliberately
			 blocking, filtering, or censoring information available via the Internet based
			 on the expression of political, religious, or ideological opinion or belief,
			 including by electronic mail; or
				(B)persecuting,
			 prosecuting, or otherwise punishing an individual or group for posting or
			 transmitting peaceful political, religious, or ideological opinion or belief
			 via the Internet, including by electronic mail.
				(13)Traffic
			 dataThe term traffic data means, with respect to an
			 electronic communication, any information contained in or relating to such
			 communication that is processed for the purpose of the conveyance of the
			 communication by an electronic communications system or for the billing
			 thereof, including any Internet Protocol address or other means of identifying
			 a location within an electronic communications system, but that cannot be used
			 to identify a particular person. Such term cannot be used to include the
			 contents of any electronic communication.
			(14)United states
			 businessThe term United States business
			 means—
				(A)any corporation,
			 partnership, association, joint-stock company, business trust, unincorporated
			 organization, or sole proprietorship that—
					(i)has
			 its principal place of business in the United States; or
					(ii)is
			 organized under the laws of a State of the United States or a territory,
			 possession, or commonwealth of the United States; and
					(B)any issuer of a
			 security registered pursuant to section 12 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78l).
				4.SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this Act, and the application of such provision to other
			 persons not similarly situated or to other circumstances, shall not be affected
			 by such invalidation.
		IPromotion of
			 global Internet freedom
			101.Statement of
			 policyIt shall be the policy
			 of the United States—
				(1)to promote as a
			 fundamental component of United States foreign policy the right of every
			 individual to freedom of opinion and expression, including the right to hold
			 opinions, and to seek, receive, and impart information and ideas through any
			 media and regardless of frontiers, without interference;
				(2)to use all
			 appropriate instruments of United States influence, including diplomacy, trade
			 policy, and export controls, to support, promote, and strengthen principles,
			 practices, and values that promote the free flow of information without
			 interference or discrimination, including through the Internet and other
			 electronic media; and
				(3)to deter any
			 United States business from cooperating with officials of Internet-restricting
			 countries in effecting the political censorship of online content.
				102.Sense of
			 CongressIt is the sense of
			 the Congress that—
				(1)the President
			 should, through bilateral, and where appropriate, multilateral activities, seek
			 to obtain the agreement of other countries to promote the goals and objectives
			 of this Act and to protect Internet freedom; and
				(2)to the extent that
			 a United States business empowers or assists any foreign government in its
			 efforts—
					(A)to restrict online
			 access to the Web sites of the Voice of America, Radio Free Europe/Radio
			 Liberty, Radio Free Asia, Al-Hurra, Radio Sawa, Radio Farda, Radio Marti, TV
			 Marti, or other United States-supported Web sites and online access to United
			 States Government reports such as the annual Country Reports on Human Rights
			 Practices, the annual Reports on International Religious Freedom, and the
			 annual Trafficking in Human Persons Reports, or
					(B)to compromise the
			 security of Internet users, severely limit their access to information and
			 communication channels through censoring of information or malicious attacks,
					such
			 business is working contrary to the foreign policy interests of the United
			 States and is undercutting United States taxpayer-funded efforts to promote
			 freedom of information for all people, including those in undemocratic and
			 repressive societies.103.Annual Country
			 Reports on Human Rights Practices
				(a)Report relating
			 to economic assistanceSection 116 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151n) is amended by adding at the end the following new
			 subsection:
					
						(g)(1)The report required by subsection (d) shall
				include an assessment of the freedom of electronic information in each foreign
				country. Such assessment shall consist of the following:
								(A)An assessment of the general extent to
				which Internet access is available to and used by citizens in that
				country.
								(B)An assessment of the extent to which
				government authorities in that country attempt to filter, censor, or otherwise
				block or remove Internet content, as well as a description of the means by
				which such authorities attempt to block or remove protected speech.
								(C)A description of known instances in
				which government authorities in that country have persecuted, prosecuted, or
				otherwise punished an individual or group for the nonviolent expression of
				political, religious, or ideological opinion or belief via the Internet,
				including electronic mail.
								(D)A description of known instances in
				which government authorities in that country have sought to collect, request,
				obtain, or disclose the personally identifiable information of a person in
				connection with that person’s nonviolent expression of political, religious, or
				ideological opinion or belief, including without limitation communication that
				would be protected by the International Covenant on Civil and Political
				Rights.
								(2)In compiling data and making
				assessments for the purposes of paragraph (1), United States diplomatic mission
				personnel shall consult with human rights organizations, technology and
				Internet companies, and other appropriate nongovernmental organizations.
							(3)In this subsection, the term
				Internet has the meaning given the term in section 231(f) of the
				Communications Act of 1934 (47 U.S.C.
				231(f)).
							.
				(b)Report relating
			 to security assistanceSection 502B of the Foreign Assistance Act
			 of 1961 (22 15 U.S.C. 2304) is amended by adding at the end the following new
			 subsection:
					
						(j)(1)The report required by subsection (b) shall
				include an assessment of the freedom of electronic information in each foreign
				country. Such assessment shall consist of the following:
								(A)An assessment of the general extent to
				which Internet access is available to and used by citizens in that
				country.
								(B)An assessment of the extent to which
				government authorities in that country attempt to filter, censor, or otherwise
				block or remove Internet content, as well as a description of the means by
				which such authorities attempt to block or remove protected speech.
								(C)A description of known instances in
				which government authorities in that country have persecuted, prosecuted, or
				otherwise punished an individual or group for the peaceful expression of
				political, religious, or ideological opinion or belief via the Internet,
				including electronic mail.
								(D)A description of known instances in
				which government authorities in that country have sought to collect, request,
				obtain, or disclose the personally identifiable information of a person in
				connection with that person’s communication of ideas, facts, or views where
				such communication would be protected by the International Covenant on Civil
				and Political Rights.
								(2)In compiling data and making
				assessments for the purposes of paragraph (1), United States diplomatic mission
				personnel shall consult with human rights organizations, technology and
				Internet companies, and other appropriate nongovernmental organizations.
							(3)In this subsection, the term
				Internet has the meaning given the term in section 231(f) of the
				Communications Act of 1934 (47 U.S.C.
				231(f)).
							.
				104.Annual
			 designation of Internet-restricting countries; report
				(a)Designation
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of State shall designate
			 Internet-restricting countries for purposes of this Act.
					(2)StandardA
			 foreign country shall be designated as an Internet-restricting country if the
			 Secretary of State, after consultation with the Secretary of Commerce,
			 determines, based on the review of the evidence that the government of the
			 country is directly or indirectly responsible for a systematic pattern of
			 substantial restrictions on Internet freedom during any part of the preceding
			 1-year period.
					(b)Report
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the Secretary of State shall transmit to
			 the appropriate congressional committees a report that contains the
			 following:
						(A)The name of each
			 foreign country that at the time of the transmission of the report is
			 designated as an Internet-restricting country under subsection (a).
						(B)An identification
			 of each government agency and quasi-government organization responsible for the
			 substantial restrictions on Internet freedom in each foreign country designated
			 as an Internet-restricting country under subsection (a).
						(C)A description of
			 efforts by the United States to counter the substantial restrictions on
			 Internet freedom referred to in subparagraph (B).
						(D)A description of
			 the evidence used by the Secretary of State to make the determinations under
			 subsection (a)(2) and any ongoing multilateral discussions on freedom of speech
			 and the right to privacy referred to in such subsection.
						(2)FormThe
			 information required by paragraph (1)(C) of the report may be provided in a
			 classified form if necessary.
					(3)Public
			 availabilityAll unclassified portions of the report shall be
			 made publicly available on the Internet Web site of the Department of
			 State.
					105.Report on
			 trade-related issues or disputes due to government censorship or disruption of
			 the Internet
				(a)ReportNot
			 later than 90 days after the date of the enactment of this Act, the United
			 States Trade Representative, in consultation with the Secretary of State and
			 the Secretary of Commerce, shall transmit to the appropriate congressional
			 committees a report on—
					(1)any trade-related
			 issues or disputes that arise due to government censorship or disruption of the
			 Internet among United States trade partners; and
					(2)efforts by the
			 United States Government to address the issues or disputes described in
			 paragraph (1) either bilaterally or multilaterally.
					(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 should pursue trade policies that expand the information economy by—
					(1)ensuring the free
			 flow of information across the entire global network;
					(2)promoting stronger
			 international transparency rules; and
					(3)ensuring fair and
			 equal treatment of online services regardless of country of origin.
					IICorporate
			 transparency and accountability to protect online freedom
			201.Disclosure of
			 blocking and surveillance by Internet communications services
			 companies
				(a)In
			 generalSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following:
					
						(r)Disclosure of
				blocking and surveillance by Internet communications services
				companies
							(1)DisclosureEach Internet communications services
				company that operates in an Internet-restricting country shall include in the
				annual report of the company information relating to the company, any
				subsidiary of the company, and any entity under the control of either of such
				companies, relating to the following:
								(A)Human rights due
				diligenceInternal company policies that address human rights due
				diligence through a statement of policy that mirrors the Guidelines for
				Multinational Enterprises issued by the Organization for Economic Co-operation
				and Development, and whether such policy—
									(i)is
				approved at the most senior level of the company;
									(ii)explicitly states
				the company’s expectations of personnel, business partners, and other parties
				directly linked to its operations, products, or services;
									(iii)is publicly
				available and communicated internally and externally to all personnel, business
				partners, other relevant partners, customers, and users;
									(iv)is reflected in
				operational policies and procedures necessary to embed it through it throughout
				the company; and
									(v)is independently
				assessed by a third party to demonstrate compliance in practice, which should
				include—
										(I)whether the
				assessment was conducted under the supervision of any third party organization
				or multi-stakeholder initiative;
										(II)a description of
				the assessment process;
										(III)a description of
				measures taken to ensure the assessor’s independence; and
										(IV)inclusion of the
				assessor’s public report.
										(B)Non-complianceIf
				the company’s policy does not comply with any of the requirements of subclauses
				(I) through (IV) of subparagraph (A)(v), an explanation of why the company’s
				policy does not meet each such requirement.
								(C)Policies
				pertaining to the collection of personally identifiable
				informationIf the company
				collects or obtains personally identifiable information, the contents of wire
				or electronic communications in electronic storage, or the contents of wire or
				electronic communications in a remote computing service on the Internet, the
				details of any internal policies or procedures of the company that set out how
				the company will assess and respond to requests by the governments of
				Internet-restricting countries for disclosure of such information or
				communications.
								(D)Restrictions on
				Internet search engines and Internet content hosting servicesIf
				the company creates, provides, or hosts an Internet search engine or an
				Internet content hosting service, all steps taken to provide users and
				customers with clear, prominent, and timely notice when access to specific
				content has been removed or blocked at the request of an Internet-restricting
				country.
								(2)Availability of
				informationThe Commission shall make all information reported by
				an issuer pursuant to this subsection available online to the public.
							(3)DefinitionsIn
				this subsection:
								(A)Internet
				communications services companyThe term Internet
				communications services company means an issuer that—
									(i)is required to file an annual report with
				the Commission; and
									(ii)(I)provides electronic
				communications services or remote computing services; or
										(II)is a domain name registrar, domain name
				registry, or other domain name registration authority.
										(B)Electronic
				communications servicesThe term electronic communications
				services has the meaning given such term under section 2510(15) of title
				18, United States Code.
								(C)Internet-restricting
				countryThe term
				Internet-restricting country has the meaning given such term under
				section 3 of the Global Online Freedom Act of 2011.
								(D)Remote computing
				servicesThe term remote computing services has
				the meaning given such term under section 1711(2) of title 18, United States
				Code.
								.
				(b)RulemakingNot later than the end of the 270-day
			 period beginning on the date of the enactment of this Act, the Securities and
			 Exchange Commission shall issue final rules to carry out section 13(r) of the
			 Securities and Exchange Act of 1934, as added by subsection (a).
				IIIExport controls
			 on certain telecommunications equipment
			301.Export controls
			 on certain telecommunications equipment
				(a)In
			 generalSection 6 of the
			 Export Administration Act of 1979 (50 U.S.C. App. 2405), as continued in effect
			 under the International Emergency Economic Powers Act, is amended by adding at
			 the end the following:
					
						(t)Certain
				telecommunications equipment
							(1)In
				generalThe Secretary, in
				consultation with the Secretary of State, the Secretary of Defense, and the
				heads of other appropriate Federal departments and agencies, shall establish
				and maintain, as part of the list maintained under this section, a list of
				goods and technology that would serve the primary purpose of assisting, or be
				specifically configured to assist, a foreign government in acquiring the
				capability to carry out censorship, surveillance, or any other similar or
				related activity through means of telecommunications, including the Internet,
				the prohibition or licensing of which would be effective in barring acquisition
				or enhancement of such capability.
							(2)Internet-restricting
				countriesNotwithstanding any
				other provision of law, the Secretary shall prohibit the export of goods or
				technology on the list established under paragraph (1) to a government end user
				in any Internet-restricting country.
							(3)WaiverThe President may waive the application of
				paragraph (2) with respect to export of goods or technology on the list
				established under paragraph (1) on a case-by-case basis if the President
				determines and certifies to Congress that it is in the national interests of
				the United States to do so.
							(4)DefinitionsIn this subsection—
								(A)the term
				Internet-restricting country means a country designated by the
				Secretary of State pursuant to section 104(a) of the Global Online Freedom Act
				of 2011;
								(B)a
				government end user in a country is an end user that is a
				government of that country, or of a political subdivision of that country, or
				is an agency or instrumentality of such a government; and
								(C)an agency
				or instrumentality of a government is an agency or
				instrumentality of a foreign state, as defined in section 1603 of title
				28, United States
				Code.
								.
				(b)Regulations
					(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the President shall revise the Export Administration Regulations and
			 any other regulations necessary to carry out the amendment made by subsection
			 (a).
					(2)Export
			 administration regulationsIn
			 this subsection, the term Export Administration Regulations means
			 the Export Administration Regulations as maintained and amended under the
			 authority of the International Emergency Economic Powers Act and codified, as
			 of the date of the enactment of this Act, in subchapter C of chapter VII of
			 title 15, Code of Federal Regulations.
					(c)Effective
			 dateSection 6(t) of the Export Administration Act of 1979, as
			 added by subsection (a), shall take effect on the date of the enactment of this
			 Act and shall apply with respect to the export of goods or technology on the
			 list established under paragraph (1) of such section on or after 1 year after
			 the date of the enactment of this Act.
				
